Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-17-00856-CR

                                        John Paul SIERRA,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015CR1737C
                           Honorable Lorina I. Rummel, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: January 10, 2018

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence on John Paul Sierra on November 16, 2015, and Sierra

did not file a motion for new trial. The deadline for filing a notice of appeal was therefore

December 16, 2015. See TEX. R. APP. P. 26.2(a)(1). OR 26.2(a)(2). A notice of appeal was not

filed until December 26, 2017.

           Because the notice of appeal in this case was filed more than two years late, we lack

jurisdiction to entertain the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998) (holding that if appeal is not timely perfected, court of appeals does not obtain jurisdiction
                                                                                  04-17-00856-CR


to address merits of appeal, and court may take no action other than to dismiss appeal; court may

not suspend rules to alter time for perfecting appeal); Olivo v. State, 918 S.W.2d 519, 522 (Tex.

Crim. App. 1996); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App.

1991) (explaining that writ of habeas corpus pursuant to article 11.07 of the Texas Code of

Criminal Procedure governs out-of-time appeals from felony convictions). Accordingly, we

dismiss this appeal for lack of jurisdiction.

                                                 PER CURIAM

DO NOT PUBLISH




                                                -2-